DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 21-40 have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In the instant case, claims 21-30 are directed to a non-transitory computer-readable media, claims 31-40 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite payment authentication. Specifically, the claims recite “ receive…current location information…; determine a first geographical region based on the current location information; receive…merchant information; determine a second geographical region …based on merchant information; compare the first… and second geographical reason…; determine that the first geographical region intersect….being less than or equal to a threshold and approve the payment authorization request…” which is grouped within the “certain methods of organizing human activity” grouping of abstract idea in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claims involve payment authentication which is a process that deals with fundamental economic principles and commercial or legal interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Additionally, the functions, under their broadest reasonable interpretation, recite concepts that are performed in the human mind or with pen and paper, including observations, evaluations and judgements. In particular, the “receive…current location information…; determine a first geographical region based on the current location information; receive…merchant information; determine a second geographical region …based on merchant information; compare the first… and second geographical reason…; determine that the first geographical region intersect….being less than or equal to a threshold and approve the payment authorization request…” limitations characterize comparisons, determinations, and evaluations that may be performed in the human mind.. Accordingly, claim recites concepts performed in the human mind, which fall within the mental process category of abstract idea. Merely combining several abstract ideas does not render the combination any less abstract. (See RecogniCorp, 855 F.3d at 1327 (“Adding one abstract idea to another abstract idea... does not render the claim non-abstract.”); see also FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1093— 94 (Fed. Cir. 2016) (determining the pending claims were directed to a combination of abstract ideas)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as server, one or more processor, mobile device and computer readable media merely use a computer as tool to perform an abstract idea. Specifically, server, one or more processor, mobile device and computer readable media perform the steps or functions of receiving mobile device current location information, determine first geographical region, receive merchant information and determine a second geographical region based on merchant information, compare the first geographical region with the second geographical region, determine distance between the first region center and second region center being less than or equal to threshold and approve the payment authorization request. The use of a processor/computer as a tool to implement abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of server, one or more processor, mobile device and computer readable media to perform the steps/functions amounts to no more than using a computer or processor to automate and/or implement the abstract idea of payment authentication. As discussed above, taking the claim elements separately, server, one or more processor, mobile device and computer readable media perform the steps or functions of receiving mobile device current location information, determine first geographical region, receive merchant information and determine a second geographical region based on merchant information, compare the first geographical region with the second geographical region, determine distance between the first region center and second region center being less than or equal to threshold and approve the payment authorization request. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of payment authentication. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of payment authentication. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims further describe the abstract idea of payment authentication. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHAN QAYYUM whose telephone number is (571)270-3323. The examiner can normally be reached Monday-Friday 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685